Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 1 of 17 PageID #: 1
                                                                             57
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 2 of 17 PageID #: 2
                                                                             58
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 3 of 17 PageID #: 3
                                                                             59
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 4 of 17 PageID #: 4
                                                                             60
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 5 of 17 PageID #: 5
                                                                             61
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 6 of 17 PageID #: 6
                                                                             62
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 7 of 17 PageID #: 7
                                                                             63
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 8 of 17 PageID #: 8
                                                                             64
Case:
 Case:4:19-mj-06315-PLC
       4:19-mj-06315-PLC Doc.
                          Doc.#:#:12
                                   1 Filed: 09/25/19
                                            03/10/21 Page: 9 of 17 PageID #: 9
                                                                             65
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:10
                                                         10of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:10
                                                                         66
Case: 4:19-mj-06315-PLC Doc. #: 12 Filed: 03/10/21 Page: 11 of 17 PageID #: 67
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:12
                                                         12of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:12
                                                                         68
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:13
                                                         13of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:13
                                                                         69
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:14
                                                         14of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:14
                                                                         70
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:15
                                                         15of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:15
                                                                         71
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:16
                                                         16of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:16
                                                                         72
Case:
Case:4:19-mj-06315-PLC
      4:19-mj-06315-PLC Doc.
                        Doc.#:
                             #: 12
                                 1 Filed:
                                   Filed:09/25/19
                                          03/10/21 Page:
                                                   Page:17
                                                         17of
                                                           of17
                                                              17PageID
                                                                PageID#:
                                                                       #:17
                                                                         73
